USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 96-1716                                   UNITED STATES,                                      Appellee,                                         v.                              JOSE I. ARIAS PLACENCIO,                                Defendant, Appellant.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                   [Hon. Hector M. Laffitte, U.S. District Judge]                                ____________________                                       Before                               Selya, Boudin and Stahl,                                   Circuit Judges.                                ____________________            Francisco Serrano-Walker on brief for appellant.            Guillermo Gil, United States Attorney, Jose A. Quiles and Jacabed       Rodriguez-Coss,  Assistant  United  States  Attorneys,  on  brief  for       appellee.                                  ____________________                                    June 6, 1997                                ____________________                      Per Curiam.  Upon careful review of the briefs  and            record, we conclude that defendant's contentions of error  do            not merit a new trial.                   The  district court's  acted  within its  discretion  in            refusing                     the                         jury's request to hear again the testimony of the            two main witnesses.   See United States v. Akitoye, 923  F.2d            221, 226 (1st Cir. 1991).                   The district court also  acted within its discretion  in            refusing                     defendant's                                late request for an additional instruction            on ignorance  of the  law, particularly  as the  instructions            regarding  the elements  of  the offenses,  "knowingly,"  and            "willfully" adequately  addressed  the issue  of  defendant's            knowledge of the currency reporting requirement.  See  United            States v. Vazquez, 53 F.3d 1216, 1221-22 (11th Cir. 1995).                  And,  on  de  novo  review,  we  cannot  say  that   the            prosecutor's inappropriate remark during rebuttal argument so            affected                     the                         verdict                                as                                   to warrant a new trial, considering the            brevity of the remark, the district court's response, and the            context of the proceedings as a whole.  See United States  v.            Procopio, 88 F.3d 21, 32 (1st Cir. 1996).                  Affirmed.  See 1st Cir. Loc. R. 27.1.                                         -2-